                      Case 2:17-cv-01804-JCM-CWH Document 71 Filed 07/20/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                    ***
                 7    BANK OF NEW YORK MELLON,                              Case No. 2:17-CV-1804 JCM (CWH)
                 8                                          Plaintiff(s),                   ORDER
                 9           v.
               10     THE VININGS HOMEOWNERS
                      ASSOCIATION, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Bank of New York Mellon v. The Vinings
               14
                      Homeowners Association et al., case number 2:17-cv-01804-JCM-CWH. Bank of New York
               15
                      Mellon asserts that attorney Tenesa S. Powell is no longer associated with Akerman LLP, which
               16
                      continues to represent the bank. (ECF No. 70). Accordingly, it requests that Ms. Powell be
               17
                      removed from the electronic service list. Id.
               18
                             Because Ms. Powell is no longer associated with Akerman LLP, Bank of New York
               19
                      Mellon’s motion is granted. Ms. Powell is hereby removed from the electronic service list.
               20
                      Accordingly,
               21
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Bank of New York
               22
                      Mellon’s motion to remove attorney from electronic service list (ECF No. 70) be, and the same
               23
                      hereby is, GRANTED.
               24
                             IT IS FURTHER ORDERED that Tenesa S. Powell be, and the same hereby is,
               25
                      REMOVED from the electronic service list.
               26
                             DATED July 20, 2020.
               27
               28                                                     __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
James C. Mahan
U.S. District Judge
